Citation Nr: 0512335	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-01 071	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) December 2003 decision 
that denied basic eligibility for Department of Veterans 
Affairs (VA) death benefits.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel







INTRODUCTION

In a December 2003 decision, the Board denied the moving 
party's claim of entitlement to VA death benefits, finding 
that she was not eligible for such benefits because her 
spouse, who died in June 2001, had no recognized military 
service with the Armed Forces of the United States.  The 
moving party has challenged the December 2003 Board decision 
on the grounds of CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2004); VAOPGCPREC 01-
98.  In February 2004, the Board denied the moving party's 
motion for reconsideration of the December 2003 decision.  


FINDING OF FACT

The Board's decision of December 2003 that denied basic 
eligibility for VA death benefits was not inconsistent with 
evidence then of record; and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.  


CONCLUSION OF LAW

The December 2003 Board decision denying basic eligibility 
for VA death benefits does not contain CUE.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA are at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), however, the Court held 
that the VCAA does not apply to CUE cases.  Hence, a 
discussion of the impact of the VCAA in this matter is not 
necessary.  

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  

It is noteworthy that § 20.1404(b) was amended effective July 
10, 2001.  See 66 Fed. Reg. 35902-35903; see also Disabled 
American Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 
2000) (upholding all of the Board's rules of practice 
involving CUE claims, except the last sentence of Rule 
1404(b) that had stated "[m]otions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied").  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable. 38 C.F.R. § 20.1403(c).  

VA regulations include examples of situations that are not to 
be considered CUE:  (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).  

In December 2003, the Board found that the requirements of 
basic eligibility for VA death benefits based on qualifying 
service by the moving party's deceased spouse had not been 
met.  The Board found that the National Personnel Records 
Center had certified that the moving party's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The Board noted that a service 
department finding as to the fact of service in the United 
States Armed Forces is, by regulation, binding upon VA for 
purposes of establishing entitlement to benefits.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  It was further noted that 
no additional facts, such as alternate name spellings, or 
different dates of service/service numbers, had been received 
to warrant referral of the matter for recertification.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

Essentially, the moving party contends that the December 2003 
Board decision that denied basic eligibility for VA benefits 
was clearly and unmistakably erroneous.   Her correspondence 
containing her claim for CUE in the December 2003 Board 
decision does not include specific contentions regarding her 
CUE claim.  In this regard, the substance of the moving 
party's argument appears to be based on general, non-specific 
allegations of error.  She has not set forth any basis for a 
finding of error or any indication why the result of this 
decision would have been different but for an alleged error.  
Her only contention is that she is not satisfied with the 
Board's decision that her spouse had not served as a member 
of the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.  
In her arguments, the moving party reiterated previous 
contentions she made before the Board; basically, that her 
deceased spouse served during World War II in the service of 
the United States Army Forces in the Far East as a member of 
"K" Company 3rd Battalion, 83rd Infantry Regiment, and he 
also served as a recognized guerilla of "L" Company, 3rd 
Battalion, 83rd Infantry Regiment.  The Board finds that the 
moving party is simply reiterating the contentions she 
presented to the Board in her October 2002 substantive 
appeal.  In her CUE claim, received by the Board in January 
2004, she reiterates the same contentions regarding her 
deceased spouse's alleged recognized service.  

In the December 2003 decision the Board addressed all 
submitted evidence and arguments.  The decision specifically 
noted that the moving party's claim of entitlement to VA 
death benefits as the surviving spouse of the decedent must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App 426 (1994).  No authority is cited, and none exists, to 
support an argument that the evidence clearly and 
unmistakably supported a finding that the requirements of 
basic eligibility for VA death benefits based on qualifying 
service by the moving party's deceased spouse had been met.  

Under 38 C.F.R. § 20.1403(d)(3), an argument that the Board 
should have weighed or evaluated the evidence differently 
cannot form the basis for a finding of CUE.  Here, it is not 
an "undebatable" fact that the moving party's deceased 
spouse had qualifying service that would entitle the moving 
party to VA death benefits.  The moving party's statements 
merely reiterate matters considered in the December 2003 
decision.  Her contentions, in essence, amount to a 
disagreement with the outcome of the decision, i.e., she 
alleges that the Board should have weighed or evaluated the 
evidence differently.  As these matters cannot form the basis 
for a finding of CUE (See 38 C.F.R. § 20.1403(d)(3)), the 
present motion must be denied.  


ORDER

The motion for revision of the December 2003 Board decision 
denying basic eligibility for VA death benefits, based on CUE 
in that decision, is denied.  



                       
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



